DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 7 of claim 1 discloses in part “positioned an opposite”. The Examiner suggests the language “positioned on an opposite”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "speaker housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the language “speaker housing portion”.
Claim 1 recites the limitation "acoustic first port" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the language “first acoustic port”.
Claim 1 recites the limitation "acoustic port" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the language “first acoustic port”.
Claim 1 recites the limitation "stem" in line 9, 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the language “stem portion”.
	Claim 4 discloses “The portable acoustic device set forth in claim 3 wherein comprising an accelerometer, and …”.  From the present claim language it is not clear what this limitation is referring to in the claim. Due to the lack of clarity the claim is regarded as indefinite.  The Examiner suggest deleted the portion in bold above.
	Dependent claims 2-3 and 5-6 are rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al (US 20170064427 A1) in view of Buckingham et al (US 20120135292 A1).

With respect to claim 7, Rich discloses a portable wireless acoustic device comprising: 
a device housing defining an internal cavity (Par.[0009] fig.1 wireless earphone #1 comprises a device housing #2 with an internal cavity); 
an acoustic port formed through the device housing (Par.[0009] sound is emitted via acoustic port #5 in housing #2); 
an audio driver disposed within the device housing and aligned to emit sound through the acoustic port (Par.[0009] audio driver #6 is aligned to emit sound via port #5); 
one or more electronic components that require power to operate (Par.[0013] electronic components such as system on a chip SoC #7 requires power to operate); 
a battery disposed within the device housing and operable to provide power to the one or more electronic components (Par.[0009] battery #3 is provided within the device housing #2 to provide power to the electronic components). 
Rich does not disclose expressly wherein the battery includes first and second electrical interconnects that extend away from the exterior surface of the battery or where a hydrophobic coating is deposited over the exterior surface of the battery. 
Buckingham discloses a battery for portable electronic devices (Par.[0006]) wherein the battery has an exterior surface that includes first and second electrical interconnects (fig.1 #2,3; Par.[0021]) extending away from the exterior surface and configured to enable the battery to be operatively coupled to the one or more electronic components; and a hydrophobic coating (Par.[0023][0062-0063] a hydrophobic coating such as Parylene may be used to protect the battery from the environment) deposited over an entire exterior surface of the battery except for the first and second electrical interconnects (Par.[0021] the connectors #2,3 are not covered with the polymer based coating).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the environmentally protected battery of Buckingham in the wireless acoustic device of Rich. The motivation for doing so would have been to use a battery that is protected from the environmental conditions such as water and dust. 

With respect to claim 8, Rich discloses the portable wireless acoustic device of claim 7 wherein: the device housing includes a front volume acoustically separated from a back volume, the front being disposed between the audio driver and the acoustic port and the back volume being disposed behind the audio driver; and the battery is disposed within the back volume (fig.1 the front volume containing sound outlet #5 is acoustically separate from the back volume containing battery #3).

With respect to claim 9, Rich discloses the portable wireless acoustic device of claim 8 wherein the device housing includes a speaker housing (fig.1 “Bud Portion”) and a stem (fig.1 “Stem Portion”) extending away from the speaker housing, and the audio driver is disposed within the speaker housing (Par.[0009]).

With respect to claim 10, Rich discloses the portable wireless acoustic device of claim 9 wherein the front volume, the back volume and the battery are all disposed within the speaker housing (fig.1 #2; Par.[0009]).

With respect to claim 12, Rich discloses the portable wireless acoustic device of claim 8 wherein the battery comprises first and second opposing exterior surfaces and the battery is positioned within the housing so that the first exterior surface faces the acoustic port (See fig.1; battery #3 comprises at least first and second opposing surfaces, where a surface faces port #5).

With respect to claim 13, Rich discloses the portable wireless acoustic device of claim 8 wherein the hydrophobic coating comprises a type N parylene (see Buckingham: Par.[0062])

With respect to claim 14, Rich discloses the portable wireless acoustic device of claim 8 wherein the hydrophobic coating may be applied unit a desired thickness is achieved (see Buckingham: Par.[0043]); however does not disclose expressly wherein the thickness is between 15-30 microns thick.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the thickness of the hydrophobic coating of Rich and Buckingham.  The motivation for doing so would have been achieve a desired level of protection from the environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al (US 20170064427 A1) in view of Buckingham et al (US 20120135292 A1) and in further view of Yamaguchi (US 20120201406 A1).

With respect to claim 11, Rich discloses the portable wireless acoustic device of claim 9, however does not disclose expressly further comprising a bass port formed through the speaker housing and fluidly coupled to the back volume.
Yamaguchi discloses a portable wireless acoustic device further comprising a bass port (fig.1 #160) formed through a speaker housing (fig.1 #110B) and fluidly coupled to a back volume of an audio driver (#101)(Par.[0040]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to include a bass port in the housing of Rich and Buckingham, as performed by Yamaguchi.  The motivation for doing so would have been to improve a low frequency response of the wireless acoustic device. 

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al (US 20170064427 A1) in view of Buckingham et al (US 20120135292 A1) and in further view of McCullough et al (US 6127038). 

With respect to claim 15, Rich discloses the portable wireless acoustic device of claim 13 however does not disclose expressly wherein the battery further comprises a second hydrophobic coating sprayed over a portion of the battery facing the back volume.
McCullough discloses the a method of coating an electronic device with a second hydrophobic coating sprayed over a first hydrophobic coating on the electronic device (col.2 ln.31-46).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to spray a second coating of hydrophobic material over the first hydrophobic coating of Rich and Buckingham, as performed by McCullough.  The motivation for doing so would have been to fill in gaps formed in the first coating. 

With respect to claim 16, Rich discloses the portable wireless acoustic device of claim 15 wherein the second hydrophobic coating comprises a fluorochemical acrylic polymer (See McCullough: col.2 ln.11-18).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khenkin (US 20210400408 A1).

With respect to claim 17, Khenkin discloses an earphone comprising: 
a device housing (fig.7 #18A,B) including a speaker housing that defines an internal cavity within the device housing (Par.[0024] each earphone #18 comprises a housing for insertion in a user’s ear); 
an acoustic port formed through the device housing (fig.7; it is implied that the housing of each earphone #18 comprises an acoustic port for sound emission from the speakers); 
an audio driver disposed within the device housing and aligned to emit sound through the acoustic port, wherein the audio driver cooperates with an inner surface of the speaker housing to define a front volume within the device housing for the audio driver that is sealed to an ambient environment except for a free flowing air path to the ambient environment through the acoustic port (fig.7 “SPKR”; Par.[0025] it is implied that the “SPKR” is aligned with an acoustic port for sound emission into a user’s ear; wherein the “SPKR” is mounted within a front volume of the earphones #18); 
a microphone disposed within the front volume of the device housing (fig.7 “E”; Par.[0025]); and 
a processor (fig.7 #17) operatively coupled to receive output from the microphone, the processor configured to change an audio profile of the audio driver based on output from the microphone (Par.[0026] processor #17 changes a profile output of speaker “SPKR” based on an ear seal quality determined based on signals received by microphones “E” and “R”).

With respect to claim 18, Khenkin discloses the earphone set forth in claim 17 wherein the speaker housing is sized and shaped to fit within a user's ear without any portion of the earphone being inserted into the user's ear canal (Par.[0024]).

With respect to claim 19, Khenkin discloses the earphone set forth in claim 17 wherein the microphone is tuned to listen to low frequencies in the front volume that are indicative of a quality of fit of the earphone in a user's ear, and the processor is configured to adjust the audio settings of the audio driver based on the output from the microphone (Par.[0016] sound frequencies in the low frequency range of 10-1000 Hz are monitored and boosted based on a measured ear seal quality).

With respect to claim 20, Khenkin discloses the earphone set forth in claim 17 wherein the processor is configured to boost low frequency sound generated by the audio driver if the processor determines that the speaker housing forms a poor seal in a user's ear (Par.[0016] sound frequencies in the low frequency range of 10-1000 Hz are monitored and boosted based on a measured ear seal quality).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a portable wireless acoustic device comprising a device housing having a speaker housing portion and a stem portion; a first acoustic port; an audio driver within a speaker housing portion; a battery; an antenna, a user input region and a system chip disposed in the stem, was known in the art at the time of the invention as evidenced by Harper (US 20170164086 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Harper in order to provide: “a battery disposed within the speaker housing portion and positioned on an opposite side of the audio driver from the acoustic port”, in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding portable audio devices, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (US 20200100010 A1) discloses an earbud and method for implementing wearing detection and touch operation. 
McAuliffe et al (US 9866945 B2) discloses an antenna for wireless earbuds. 
Hariharan et al (US 20170311105 A1) discloses swapping bodies between untethered wirelessly connected devices. 
Harper (US 20170164086 A1) discloses a headset with stem mounted connector. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654